Citation Nr: 0940372	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-444 65	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinus condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Board remanded the claims in August 2007 for further 
development and consideration. 



FINDINGS OF FACT

1.  A sinus condition was not incurred due to any incident of 
active duty service nor is it proximately due to or the 
result of the service-connected deviated nasal septum or 
diabetes mellitus.

2.  Headaches, besides the already service-connected migraine 
headaches, were not incurred due to any incident of active 
duty service nor are they proximately due to or the result of 
the service-connected deviated nasal septum or diabetes 
mellitus.

3.  The Veteran is service-connected for the following 
disabilities: diabetes mellitus, rated 40 percent disabling; 
migraine headaches, rated 30 percent disabling; and deviated 
nasal septum, tonsillitis, and erectile dysfunction, all 
rated noncompensable.  The Veteran's combined rating is 60 
percent.

4.  The Veteran fails to meet the percentage criteria for 
TDIU; and the preponderance of the evidence demonstrates the 
Veteran is not unemployable by reason of service-connected 
disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus condition 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.341(a), 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2003 and January 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, or effective date for any 
grant of TDIU, no new disability rating or effective date for 
award of benefits will be assigned as the claims were denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
In an August 2009 statement, the Veteran stated that he had 
no additional evidence to submit.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

A..  Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  A disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  When aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has alleged that his sinus condition, and 
headaches, which are not due to his already service-connected 
migraine headaches, are the result of service-connected 
disabilities.

VA examination dated in March 2005 noted that the Veteran did 
not have chronic or acute sinusitis.  However, allergic 
rhinitis was diagnosed.  

A VA examination report dated in December 2008 indicated that 
the Veteran's claims file was reviewed and it was less likely 
as not that the Veteran's allergic rhinitis was caused or 
aggravated by service as there was no evidence of such in 
service; nor was it caused by his service-connected deviated 
nasal septum or service-connected diabetes mellitus, as the 
medical literature did not support a relationship between 
them. 

The examiner who conducted the March 2009 VA examination and 
reviewed the claims file stated that the Veteran had a 
mixture of migraine headaches and musculoskeletal or tension 
headaches which are less likely as not related to his 
service-connected deviated nasal septum and diabetes 
mellitus.  

The Veteran genuinely believes that his sinus condition and 
headaches were caused by his service-connected deviated nasal 
septum and diabetes mellitus.  The Veteran is competent to 
comment on his symptoms.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
these disabilities and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professionals who reviewed the 
Veteran's claims file and provided the reasons for their 
opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (competent testimony "can be rejected only if 
found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

B.  TDIU

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

The Veteran is service-connected for the following 
disabilities: diabetes mellitus, rated 40 percent disabling; 
migraine headaches, rated 30 percent disabling; and deviated 
nasal septum, tonsillitis, and erectile dysfunction, all 
rated noncompensable.  The Veteran's combined rating is 60 
percent.

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran 
fails to meet these schedular criteria as he has no 
disability rated higher than 40 percent, and his combined 
rating is 60 percent.

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled, even 
though they fail to meet the percentage standards set forth 
in paragraph (a) of § 4.16.  38 C.F.R. § 4.16(b).  In 
determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 
(2004); Hersey v. Derwinski, 2 Vet. App. 91, 94-95 (1992).

The Veteran contends that he cannot work due to his service-
connected disabilities; but the Veteran's contention is at 
odds with the objective medical evidence of record.  The 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the evidentiary record in its whole.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board places less weight or 
probative value on the Veteran's statements concerning the 
severity of his symptoms from his service-connected 
disabilities than it does of the objective medical reports.  
Specifically, the examiner who conducted the May 2006 VA 
general medical examination stated that the Veteran's 
nonservice-connected low back was the major factor in his 
being unemployable.  In addition, several VA treatment 
records dated in 2008 noted that there were no complications 
from his diabetes mellitus.  

Thus, the Board finds that the probative medical evidence 
establishes that the veteran is not currently precluded from 
securing and following substantially gainful employment as 
the result of her service-connected disabilities.

C.  Conclusion

For these reasons, the preponderance of the evidence is 
against the claims; the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999).




ORDER

Entitlement to service connection for a sinus condition is 
denied.

Entitlement to service connection for headaches is denied.  

TDIU is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


